DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2018 and 09/09/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. US 2000/1023377 was not considered because it does not match the cited applicant name, or is relevant to the claimed invention. Examiner believes US 2001/0023377 is the correct citation. Appropriate action is required for consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Dependent claims 3, 4, 7-10, 14 16, 17 and 19 do not add additional elements, they merely discuss further limitations relating to the abstract instruction steps being sent over computer elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0174136 A1 Kwak in view of US 2009/0115609 A1 Weaver.

Regarding claim 1, Kwak teaches an article transporting method (Kwak Abstract, delivery management), comprising: generating, by a computing device, an article transporting task comprising a plurality of articles to be transported by a transporting vehicle, the plurality of articles including a target article; sending, by the computing device to the transporting vehicle, the article transportation task (Kwak Para. [0044-0046] server compares the tagged information with stored information; transmits information about correctly delivered articles); sending, by the computing device to a communications terminal, a pick-up notification comprising a first verification code upon determining that the moving location corresponds to the receiving location of the target article (Kwak Para. [0029-0033] confirmation of article before drop off is needed; Para. [0046] notifies user of arrival of package, and therefore may pickup);  receiving, by the transporting vehicle through a human-machine interface, a second verification code inputted by a user associated with the communications terminal; sending, by the transporting vehicle to the computing device, the second verification code inputted by the user; sending, by the computing device to the transporting vehicle upon determining that the second verification code sent by the transporting vehicle is identical to the first verification code in the pick-up notification, an opening instruction causing the transporting vehicle to open an article storage unit containing the target article (Kwak Para. [0029-0033] confirmation of article before drop off is needed; Para. [0046] notifies user of arrival of package, and therefore may pickup); determining, by the computing device according to pre-recorded correspondence between a plurality of receiving locations and the plurality of articles transported by the transporting vehicle, whether the moving location of the transporting vehicle corresponds to a receiving location of the target article (Kwak Para. [0017-0022] the system tracks the article, and articulates the information about the final destination over a server to the user/customer; all of the information will be stored within a database, including the delivery path); and sending, by the computing device, determining result information to the (Kwak Para. [0044-0046] the system tracks the article, and articulates the information about the final destination over a server to the user/customer). Kwak fails to explicitly disclose receiving, by the computing device, a first article tag set that comprises a first set of tags of articles obtained by using one or more sensors of the transporting vehicle transporting the articles; receiving, by the computing device from the transporting vehicle, a moving location of the transporting vehicle; receiving, by the computing device from the transporting vehicle, a second article tag set that comprises a second set of tags of articles obtained by using the one or more sensors of the transporting vehicle that is sent by the transporting vehicle; determining, by the computing device, a difference article tag between the first article tag set and the second article tag set; and determining, by the computing device, whether an article corresponding to the difference article tag is the target article. Weaver is in the field of transportation (Weaver Abstract, monitoring of assets transportation) and teaches receiving, by the computing device, a first article tag set that comprises a first set of tags of articles obtained by using one or more sensors of the transporting vehicle transporting the articles (Weaver Para. [0046] asset tracking; Para. [0060-0068] RFID tags and GPS tracking of items); receiving, by the computing device from the transporting vehicle, a moving location of the transporting vehicle (Weaver Para. [0055] the assets have tags, and include GPS coordinated to locate the assets and where they are being moved); receiving, by the computing device from the transporting vehicle, a second article tag set that comprises a second set of tags of articles obtained by using the one (Weaver Para. [0060-0068] once one is listed, then the next available will be evaluated); determining, by the computing device, a difference article tag between the first article tag set and the second article tag set (Weaver Para. [0060-0070] the tagged asset may be scanned by a variety of means, and the location is tracked and updated in real-time); and determining, by the computing device, whether an article corresponding to the difference article tag is the target article (Weaver Para. [0056-0068] the transaction code is created, and follows and tracks the item through its delivery path). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kwak with the article tag of Weaver. The motivation for doing so would be to track the article during the entire transportation route, not just the starting and end point (Weaver Para. [0008] tracking assets).

Regarding claim 3, modified Kwak teaches the article transporting method according to claim 1. Kwak fails to explicitly disclose wherein the first article tag set comprises a plurality of tag subsets, and different tag subsets corresponds to respective subsets of articles corresponding to difference article storage units disposed in the transporting vehicle. Weaver teaches wherein the first article tag set comprises a plurality of tag subsets, and different tag subsets corresponds to respective subsets of articles corresponding to difference article storage units disposed in the transporting vehicle (Weaver Para. [0030-0033] each tag is able maintain information about the article, including location, and specifically GPS location that would allow for the exact location within the transporting vehicle). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kwak with the article tag of Weaver. The motivation for doing so would be to track the article during the entire transportation route, not just the starting and end point (Weaver Para. [0008] tracking assets).

Regarding claim 4, modified Kwak teaches the article transporting method according to claim 3. Kwak fails to explicitly disclose wherein the receiving, by the computing device from the transporting vehicle, a second article tag set that comprises a second set of tags of articles obtained by using the one or more sensors of the transporting vehicle comprises: receiving, by the computing device from the transporting vehicle, the second article tag set that comprises the second set of tags of articles corresponding to a target article storage unit of the transporting vehicle; and the determining, by the computing device, a difference article tag between the first article tag set and the second article tag set comprises: determining, by the computing device, in the first article tag set, a target tag subset corresponding to the target article storage unit; and determining a difference article tag between the target tag subset and the second article tag set. Weaver teaches the receiving, by the computing device from the transporting vehicle, a second article tag set that comprises a second set of tags of articles obtained by using the one or more sensors of the transporting vehicle (Weaver Para. [0029] the tag may be scanned using a reader, sensor, or any like devices to obtain the information from the tags) comprises: receiving, by the computing device from the transporting vehicle, the second article tag set that comprises the second set of tags of articles corresponding to a target article storage unit of the transporting vehicle; and the determining, by the computing device, a difference article tag between the first article tag set and the second article tag set comprises: determining, by the computing device, in the first article tag set, a target tag subset corresponding to the target article storage unit; and determining a difference article tag between the target tag subset and the second article tag set (Weaver Para. [0056-0068] event log is sent and synchronized with the storage database). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kwak with the article tag of Weaver. The motivation for doing so would be to track the article during the entire transportation route, not just the starting and end point (Weaver Para. [0008] tracking assets).

Regarding claim 7, modified Kwak teaches the article transporting method according to claim 1, further comprising: comparing, by the computing device, articles corresponding to the first article tag set with the plurality of articles in the article transporting task; and if the articles corresponding to the first article tag set are inconsistent with the plurality of articles in the article transporting task, sending, by the computing device, a first prompt message to the transporting vehicle, for prompting that verification on articles loaded on the transporting vehicle fails (Kwak Para. [0044-0046] the correct/incorrect delivery is determined, and follow up and determination is made to remedy the problem; Fig. 2, the communication server is able to communicate between the delivery truck and inventory). 

Regarding claim 8, modified Kwak teaches the article transporting method according to claim 7, wherein the sending, by the computing device, a first prompt message to the transporting vehicle comprises: if a quantity of the articles corresponding to the first article tag set is less than a quantity of the articles in the article transporting task, determining, by the computing device, a missed article in the articles corresponding to the first article tag set; and sending, by the computing device, an identifier of the missed article to the transporting vehicle (Kwak Para. [0044-0046] the correct/incorrect delivery is determined, and follow up and determination is made to remedy the problem; Fig. 2, the communication server is able to communicate between the delivery truck and inventory). 

Regarding claim 9, modified Kwak teaches the article transporting method according to claim 1, further comprising: planning, by the computing device, a transporting route according to receiving locations of the articles in the article transporting task; and sending, by the computing device, the transporting route to the transporting vehicle (Kwak Para. [0018] the RFID may contain delivery information, including schedules). 

 (Kwak Para. [0029-0033] controlling the mailing, opening and closing, and sending the desired information to the transportation vehicle). 

Regarding claim 20, Kwak teaches an article transporting method (Kwak Abstract, delivery management) comprising: generating, by a computing device, an article transporting task comprising a plurality of articles to be transported by a transporting vehicle, the plurality of articles including a target article; receiving, by the transporting vehicle from the computing device, the article transportation task (Kwak Para. [0044-0046] server compares the tagged information with stored information; transmits information about correctly delivered articles); sending, by the transporting vehicle to the computing device, a moving location of the transporting vehicle; sending, by the computing device to a communications terminal, a pick-up notification comprising a first verification code upon determining that the moving location corresponds to the receiving location of the target article (Kwak Para. [0029-0033] confirmation of article before drop off is needed; Para. [0046] notifies user of arrival of package, and therefore may pickup); receiving, by the transporting vehicle through a human-machine interface, a second verification code inputted by a (Kwak Para. [0029-0033] confirmation of article before drop off is needed; Para. [0046] notifies user of arrival of package, and therefore may pickup); after, detecting, by the transporting vehicle using the one or more sensors, that the transporting vehicle is closed, or detecting, by the transporting vehicle using the one or more sensors, that the transporting vehicle has stayed at the receiving location of an article for more than a time length (Kwak Para. [0015] the monitoring is done in real time, and based on the communication, the transportation is adjusted accordingly); determining, by the transporting vehicle, according to pre-recorded correspondence between a plurality of receiving locations and the plurality of articles transported by the transporting vehicle, whether the moving location of the transporting vehicle corresponds to a receiving location of a target article (Kwak Para. [0017-0022] the system tracks the article, and articulates the information about the final destination over a server to the user/customer; all of the information will be stored within a database, including the delivery path); and outputting, by the computing device, a determining result (Kwak Para. [0044-0046] the system tracks the article, and articulates the information about the final destination over a server to the user/customer). Kwak fails to explicitly disclose obtaining, by the transporting vehicle using one or more sensors, a first article tag set that comprises a first set of tags of articles transported by the transporting vehicle; obtaining by the transporting vehicle a second article tag set that comprises a second set of tags of articles corresponding to the transporting vehicle and determining a location of the transporting vehicle; determining, by the computing device, a difference article tag between the first article tag set and the second article tag set; and determining, by the computing device, whether an article corresponding to the difference article tag is the target article. Weaver teaches obtaining, by the transporting vehicle using one or more sensors, a first article tag set that comprises a first set of tags of articles transported by the transporting vehicle (Weaver Para. [0046] asset tracking; Para. [0060-0068] RFID tags and GPS tracking of items); obtaining by the transporting vehicle a second article tag set that comprises a second set of tags of articles corresponding to the transporting vehicle and determining a location of the transporting vehicle (Weaver Para. [0060-0068] once one is listed, then the next available will be evaluated); determining, by the computing device, a difference article tag between the first article tag set and the second article tag set (Weaver Para. [0060-0070] the tagged asset may be scanned by a variety of means, and the location is tracked and updated in real-time); and determining, by the computing device, whether an article corresponding to the difference article tag is the target article (Weaver Para. [0056-0068] the transaction code is created, and follows and tracks the item through its delivery path). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kwak with the article tag of Weaver. The motivation for doing so would be to track the article during the entire transportation route, not just the starting and end point (Weaver Para. [0008] tracking assets).

Claims 14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0115609 A1 Weaver in view of US 2007/0174136 A1 Kwak.

Regarding claim 14, Weaver teaches an article transporting method (Weaver Abstract, mapping tagged assets and tracking the transportation), comprising: obtaining, by the transporting vehicle using one or more sensors, a first article tag set that comprises a first set of tags of articles transported by the transporting vehicle, and sending, by the transporting vehicle the first article set corresponding to the transporting vehicle to the server (Weaver Para. [0046] asset tracking; Para. [0060-0068] RFID tags and GPS tracking of items); obtaining, by the transporting vehicle using the one or more sensors, a second article tag set that comprises a second set of tags of articles corresponding to the transporting vehicle and sending, by the transporting vehicle, the second article tag set corresponding to the transporting vehicle to the server (Weaver Para. [0060-0068] once one is listed, then the next available will be evaluated), determining, by the server, a difference article tag between the first article tag set and the second article tag set (Weaver Para. [0060-0070] the tagged asset may be scanned by a variety of means, and the location is tracked and updated in real-time), determining, by the server, whether an article corresponding to the difference article tag is the target article (Weaver Para. [0056-0068] the transaction code is created, and follows and tracks the item through its delivery path). Weaver fails to explicitly disclose generating, by a server, an article transporting task comprising a plurality of articles to be transported by a transporting vehicle, the plurality of articles including a target article; receiving, by the transporting vehicle from the server, the article transportation task; sending, by the transporting vehicle to the server, a moving location of the transporting vehicle; sending, by the server to a communications terminal, a pick-up notification comprising a first verification code upon determining that the moving location corresponds to a receiving location of the target article; receiving, by the transporting vehicle through a human-machine interface, a second verification code inputted by a user associated with the communications terminal; sending, by the transporting vehicle to the server, the second verification code inputted by the user; and sending, by the server to the transporting vehicle upon determining that the second verification code sent by the transporting vehicle is identical to the first verification code in the pick-up notification, an opening instruction causing the transporting vehicle to open an article storage unit containing the target article; detecting, using the one or more sensors, that the transporting vehicle is closed, or detecting, using the one or more sensors, that the transporting vehicle has stayed at the receiving location of the target article for more than a time length, send, by the server, determining (Kwak Para. [0044-0046] server compares the tagged information with stored information; transmits information about correctly delivered articles); sending, by the transporting vehicle to the server, a moving location of the transporting vehicle; sending, by the server to a communications terminal, a pick-up notification comprising a first verification code upon determining that the moving location corresponds to a receiving location of the target article (Kwak Para. [0029-0033] confirmation of article before drop off is needed; Para. [0046] notifies user of arrival of package, and therefore may pickup); receiving, by the transporting vehicle through a human-machine interface, a second verification code inputted by a user associated with the communications terminal; sending, by the transporting vehicle to the server, the second verification code inputted by the user; and sending, by the server to the transporting vehicle upon determining that the second verification code sent by the transporting vehicle is identical to the first verification code in the pick-up notification, an opening instruction causing the transporting vehicle to open an article storage unit containing the target article (Kwak Para. [0029-0033] confirmation of article before drop off is needed; Para. [0046] notifies user of arrival of package, and therefore may pickup); detecting, using the one or (Kwak Para. [0015] the monitoring is done in real time, and based on the communication, the transportation is adjusted accordingly), send, by the server, determining result information to the transporting vehicle; and receiving and outputting, by the transporting vehicle, the result information (Kwak Para. [0044-0046] the system tracks the article, and articulates the information about the final destination over a server to the user/customer). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transportation of Weaver with the sending of result information of Kwak. The motivation for doing so would be to check the arrival of the item, and to allow for clear follow up after delivery, management of articles throughout the entire shipping process increases the overall satisfaction of customer, retailer and shipper (Kwak Para. [0099-0101]).

Regarding claim 16, modified Weaver teaches the article transporting method according to claim 14, wherein the transporting vehicle comprises a plurality of article storage units, and the obtaining, by the transporting vehicle using one or more sensors, a first article tag set that comprises a first set of tags of articles transported by the transporting vehicle comprises: obtaining, by the transporting vehicle using one or more sensors, a set of tags corresponding to article subsets corresponding to the plurality of article storage units in the transporting vehicle as (Weaver Para. [0030-0033] each tag is able maintain information about the article, including location, and specifically GPS location that would allow for the exact location within the transporting vehicle).

Regarding claim 17, modified Weaver teaches the article transporting method according to claim 16, wherein the obtaining, by the transporting vehicle using the one or more sensors, a second article tag set that comprises a second set of tag articles corresponding to the transporting vehicle (Weaver Para. [0060-0068] once one is listed, then the next available will be evaluated) comprises: obtaining, by the transporting vehicle using the one or more sensors, a set of tags of an article subset corresponding to a target article storage unit among the plurality of article storage units in the transporting vehicle, as the second article tag set (Weaver Para. [0056-0068] the transaction code is created, and follows and tracks the item through its delivery path; the identification is repeated n+1 times for different article sets).

Regarding claim 19, modified Weaver teaches the article transporting method according to claim 14, further comprising: receiving, by the transporting vehicle, a transporting route sent by the server, wherein the transporting route is planned according to receiving locations of the articles in an article transporting task; and sequentially moving, by the transporting vehicle according to the transporting route, to receiving locations of the respective articles in the transporting task (Weaver Para. [0056-0068] the transaction code is created, and follows and tracks the item through its delivery path; Fig. 1A, the articles comprise GPS coordinates, and correlates to the vehicle transportation).


Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
The updated IDS is noted and examined with the correct application number.
Regarding 101, applicant argues that some of the limitations are not directed to steps performed by a computer, those limitations specifically pointed out by applicant include receiving information about a moving location of the vehicle, sending a first verification code after determining the locations correspond, receiving a verification code inputted by a user, sending a second verification code, and instructions to open an article storage unit containing the target article. Examiner would like to point to the totality of the step, which all start with how signals are received or sent, therefore the method involves only the acts of information being communicated through computer elements. Further, applicant states that the claims integrate the instructions into the transporting vehicle, but Examiner would point to the actual claim language that the transporting vehicle sends verification codes and communicate information about the articles. The transporting vehicle is being used as a computer, as it simply 

Regarding 103, Examiner would like to point specifically to Kwak needing confirmation to allow for drop off of the asset. There is communication between the mailbox, the door phone, and the communication network, which also connects the selling server, delivery server, and smart communications. The smart communicator is able to interact with the delivery driver to verify that the location is correct (Kwak Para. [0029-0033] confirmation of article before drop off is needed; Para. [0046] notifies user of arrival of package, and therefore may pickup). Therefore, the 103 rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687